IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,745-01


                    EX PARTE MIGUEL ANGEL CASTILLO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. A19589-1 IN THE 216TH DISTRICT COURT
                              FROM KERR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of delivery of methamphetamine and sentenced to five years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant says the Parole Board released him to mandatory supervision. He says police

arrested him for aggravated robbery and engaging in organized crime, and he says the Parole Board,

because of the new charges, issued a revocation warrant regarding his release to mandatory

supervision. Applicant says he has been confined more than 41-days since the revocation warrant

was executed, but the State has not indicted him on the new offenses, so the revocation warrant

should be lifted. See TEX . GOV ’T CODE 508.282(a)(1)(A); Morrissey v. Brewer, 408 U.S. 471
                                                                                                       2

(1972); Ex parte Cordova, 235 S.W.3d 735, 736 (Tex. Crim. App. 2007). Applicant has alleged

facts that, if true, might entitle him to relief. Accordingly, the record should be developed.

        The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC . art.

11.07, § 3(d). The trial court shall order the Board of Pardons and Paroles’s Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues. The trial court may make any other findings and conclusions that it deems

appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 18, 2022
Do not publish